Case 6:19-cv-06122-FPG-MJP Document 30-1 Filed 10/07/19 Page 1 of 5




                   EXHIBIT 1
            ESL Federal
-06122-FPG-MJP  DocumentCredit UnionFiled
                            30-1     Fee Schedule
                                          10/07/19
 SERVICE   				
                                                                FEE
 Account Statement Copy                                     Free
 > 2 Current Months                                 Research Fee

 ATM Transactions at ESL Owned ATMs                           Free

 ATM Withdrawals at Non-ESL Owned ATMs                       $1.50
 (First five withdrawals per month are free with
 Direct Deposit or Premier Checking. Owner of ATM
 may still charge a fee.)

 ATM/Check Card Replacement                                  Free
 Rush Order                                                $15.00

 Cashier’s Check (for amounts over $2,000)          $5.00 per check

 Certified Check                                    $5.00 per check

 CheckOK (Overdraft from Savings)                            $5.00

 Check Printing                                     Varies by style

 Check Protest                                                Free

 Copies of Deposited or                                       Free
 Cashed Non-ESL Checks

 Collection Items/Foreign              $.01 - $25.00         Free
                                    $25.01 - $100.00       $10.00
                                   $100.01 - $500.00       $20.00
                                 $500.01 - $1,000.00       $30.00
                                         >$1,000.01        $50.00

 ESL Online Bill Pay (via ESL Online Banking)                 Free
   Expedited Electronic1 (convenience fee)                   $5.00
   Overnight Check (convenience fee)                        $24.00

 Foreign Drafts                                            $20.00

 In-Person Bill Pay2
   Standard (2-3 days)                                       $1.25
   Next Business Day                                         $2.25
   Same Day                                                  $4.25

 International Service Assessment           1% of transaction amount
 (For ESL ATM Card, ESL Visa Check Card,
 and ESL Visa Credit Card transactions)


   CONFIDENTIAL                                        ESL000283
  SERVICE
-06122-FPG-MJP                        FEE
               Document 30-1 Filed 10/07/19
            				
 IRA Transfer to External Account                          $50.00

 Legal Execution Processing                                $75.00

 Low Balance/Inactivity Fee3                      $5.00 per month

 Mail Service Fees
  Overnight Mail Service                                    $6.50
  Saturday Only                                            $16.50

 Money Order (for amounts of $2,000 or less)                $0.75
                                                    per Money Order

 Overdraft Fees
  Overdraft/Insufficient Funds                        $37.00
  Overdraft/Uncollected Funds                         $37.00
  POS Overdraft (Purchase Amount)        $.01 - $5.00   Free
                                              >$5.01 $37.00

 Person-to-Person Payment
 (via ESL Online Banking)
   Standard                                                  Free
   Express                                                  $8.00

 Premier Checking                                           $6.00
 (Average balance for month < $1,000)

 Premier Money Maker                                       $10.00
 (Average balance for month < $25,000)

 Research Fee (Minimum per hour)                           $20.00

 Returned Items                                            $10.00

 Safe Deposit Boxes Annual Rental4               3” x 5”   $35.00
 (Contents of box are not insured.)              5” x 5”   $55.00
                                                3” x 10”   $65.00
                                                5” x 10”   $75.00
                                               10” x 10”   $100.0

 Simple Spending Monthly Fee                                $8.00

 Stop Payments                                                Free

 Tiered Savings                                            $20.00
 (Average balance for month < $50,000)

 Transfers to and from External Accounts                      Free
 (via ESL Online Banking)

   CONFIDENTIAL                                       ESL000284
  SERVICE
-06122-FPG-MJP                        FEE
               Document 30-1 Filed 10/07/19
        				
 Wire Transfer
  Incoming Domestic & Foreign          $12.00
  Outgoing Domestic/Foreign     $20.00/$35.00




   CONFIDENTIAL                    ESL000285
-06122-FPG-MJP Document 30-1 Filed 10/07/19




 Federally insured by NCUA.
 1: Limited payees will accept Expedited Electronic payments. 2: Standard and next business
 day payments must be received by 6:00 pm EST. For a standard payment, you should allow
 at least three business days for a payee to receive your payment. Same day payments and
 next business day payments are specific options per payee and not available for all payees.
 3: No activity for one year, aggregate balance in all shares is less than $100 and no active
 loans. 4: Available at select ESL locations. Excludes sales tax.
 The fees on this Fee Schedule are in addition to any fees listed in any ESL disclosures,
 terms and conditions, account agreements or any other document provided by ESL. ESL and
 CheckOK are registered service marks of ESL Federal Credit Union.
                                                                          04-8145C (08/18)
    CONFIDENTIAL                                                          ESL000286
